Order entered November 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00430-CR

                            DAVID CARL SWINGLE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-06-16

                                           ORDER
       The Court DENIES appellant’s October 22, 2013 motion to dismiss counsel and proceed

pro se. See Martinez v. Court of Appeals of Cal., Fourth Appellate Dist., 528 U.S. 152 (2000).



                                                     /s/   LANA MYERS
                                                           JUSTICE